Citation Nr: 0217003	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-02 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period prior 
to May 2001.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period since May 2001.

3.  Entitlement to a total disability rating for 
compensation purposes due to individual unemployability 
resulting from service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, 
Alabama, which granted initial service connection for PTSD 
and assigned a 10 percent evaluation effective May 3, 1999.  
The disability rating was subsequently increased to 30 
percent by rating decision dated in July 2001 and made 
effective to May 20, 2001.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the 
case herein at issue, remains an "original claim" and is not 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate compensable evaluations 
must be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known 
as "staged" ratings.  Id. at 126.  As is evident, the RO has 
complied with the guidance provided by the Court in 
Fenderson and has established staged ratings for discrete 
intervals during the pendency of the appeal.  Accordingly, 
the issue before the Board is taken to include whether there 
is any basis for higher "staged" ratings at any pertinent 
time, to include whether a current increase is in order.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the claim for a total disability, the Board 
notes that the RO initially denied entitlement by rating 
decision dated in October 2001.  Under the current posture 
of the case, the Board accepts the representative's VAF 646 
dated in May 2002 as a valid notice of disagreement.  As it 
does not appear that a statement of the case has yet been 
issued, the issue will be addressed only in the REMAND 
portion of this decision.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2.  Prior to May 2001, the veteran's symptoms were 
consistent with no more than a mild disability with 
decreased work efficiency during significant stress.

3.  Since May 2001, the veteran's symptoms have been 
consistent with occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks.

4.  The veteran's PTSD is not shown to have a flattened 
affect, speech disturbances, more than weekly panic attacks, 
difficulty understanding complex commands, memory 
impairment, or impaired judgment or abstract thinking.  


CONCLUSIONS OF LAW

1.  Prior to May 2001, the criteria for an evaluation of 10 
percent, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Codes (DCs) 9440, 9411 (2001).

2.  Since May 2001, the criteria for an evaluation of 30 
percent, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.126, 4.130, DCs 9411, 9440 (2001); Fenderson v. West, 
12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that disability evaluations are determined 
by the application of a schedule of ratings which is based 
on average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 
4 (2001).  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluations will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

Under the current psychiatric regulations, a 10 percent 
evaluation may be assigned with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication.  A 30 percent 
evaluation will be assigned for PTSD with occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation will be assigned for anxiety which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

After a review of the claims file, the Board concludes that 
the veteran's PTSD disability should be rated no more than 
10 percent disabling for the period prior to May 2001.  
Further, the Board finds that a disability rating of 30 
percent, but no more, is warranted since May 2001.

Turning first to the disability rating for the period prior 
to May 2001, the Board notes that the veteran filed his 
claim in May 1999.  The initial VA examination report, dated 
in October 1999, supports no more than a 10 percent 
disability rating.  Specifically, he complained of being 
under a lot of stress, had poor sleep habits, described 
himself as a loner, was depressed, and lacked energy.  A 
mental status examination revealed that he was neatly 
dressed, was cooperative, had normal eye contact, and speech 
was clear, coherent, and relevant.  He denied auditory and 
visual hallucinations.  He was mildly anxious but had no 
suicidal or homicidal ideations.  Memory was intact for 
recent and remote events.  Affect was appropriate to thought 
content, he was alert, oriented to time, place, and person, 
and insight and judgment were fair.  While he was noted to 
have a diagnosis of PTSD, the global assessment of 
functioning (GAF) was reported at 80, indicating no more 
than a "slight" impairment in social or occupational 
functioning.  This evidence is consistent with "mild" 
symptoms anticipated for a 10 percent disability rating.  

Next, the Board has considered an August 2000 opinion that 
the veteran was unable to work due to his PTSD symptoms.  
The Board places less probative weight on this evidence as 
it is generally inconsistent with the over-all medical 
picture of the veteran prior to May 2001 and was apparently 
submitted in support of an Opposition to a Citation for 
Contempt in providing child support.  To that end, the Board 
notes that an August 2000 outpatient treatment record showed 
that the veteran was experiencing stress and tension but 
reflected that the medication was "helping."  He was 
instructed to return to the clinic in five months.  

The next outpatient treatment note was not dated until March 
2001, when the veteran was found to be alert and oriented, 
polite and cooperative, with fair eye contact, clear and 
relevant speech, and he was appropriately attired.  He 
denied specific complaint and denied hallucinations.  He was 
described as "stabilized" on his current plan of care.  
Therefore, the Board finds that the over-all picture of the 
veteran's psychiatric disorder was more consistent with a 10 
percent disability during that time period.  Although he 
complained of stress, he was not shown to have 
suspiciousness, panic attacks, chronic sleep impairment, or 
memory loss necessary for the next highest rating.  
Therefore, the Board finds that a higher than 10 percent 
rating is not warranted for the period prior to May 2001.

In May 2001, the veteran underwent another VA examination.  
At that time, he complained of being easily irritated, road 
rage, and difficulty getting along with people.  Mental 
status examination revealed that he was somewhat anxious and 
moderately depressed.  There was no looseness of 
association, affect was appropriate, and mood was anxious, 
irritable, and depressed.  There were no auditory or visual 
hallucinations.  He was not considered suicidal or 
assaultive.  He was alert and oriented, judgment and insight 
were fair, and he had some difficulty concentrating on 
serial sevens.  Pressure tolerance was described as "low."  
His GAF was considered to be 60.

Based on the above examination, the Board finds that a 30 
percent rating, but no more, is warranted for the time 
period after May 2001.  As noted, under the current 
regulations, a 30 percent evaluation will be assigned due to 
symptoms consistent with depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  In this case, although the veteran 
continued to experience certain occupational and social 
impairment with deficiencies in several areas, as noted 
above, the Board finds that the veteran's disability rises 
to the level of a 30 percent evaluation, but no more.  

For example, the evidence does not reflect that he has, or 
ever had, a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, or difficulty in understanding complex 
commands.  In addition, the most recent VA examination 
described the veteran's judgment and insight as "fair" and, 
while he had some difficulty with serial sevens due to 
difficulty in concentration, there is no evidence that he 
had impairment in short or long term memory.  Moreover, he 
was described as alert and oriented and was competent to 
handle his personal and financial affairs.  Next, his GAF 
was reported as 60, indicating the highest level of 
"moderate symptoms" with moderate difficulty in social and 
occupational functioning.  The Board finds this evidence 
consistent with a 30 percent rating, but no more.  
Specifically, the examination showed that the veteran was 
alert and oriented, but depressed.  His memory was good, 
speech was clear and coherent, and his insight and judgment 
were fair.  Accordingly, his symptoms are not consistent 
with a 50 percent disability rating.  

The Board also notes that the veteran has reported suicidal 
thoughts in the past but there is no evidence of 
hospitalizations or treatment for threatened or attempted 
suicide.  In addition, he has described feelings of 
depression but it has not appeared to limit his ability to 
function independently, appropriately and effectively, as 
evidenced by his ability to maintain activities of daily 
living.  The Board also recognizes the veteran's complaints 
of flashbacks, nightmares, isolations, etc.; however, these 
symptoms alone are not sufficient to warrant an evaluation 
in excess of 30 percent evaluation.  In addition, although 
he is on regular medication and undergoes counseling, the 
Board notes that the most recent counseling note indicated 
that the veteran was "stabilized" on his current regime.  
Therefore, no more than a 30 percent evaluation is warranted 
at this time.

The Board has also considered the veteran's sworn testimony 
and written statements that his PTSD is worse than currently 
evaluated.  At a personal hearing, he testified that he had 
bad dreams, panic attacks but "not as much," difficulty 
sleeping, occasional suicidal thoughts, lack of energy, was 
under counseling, took medication regularly, and had never 
been hospitalized.  Although his statements and testimony 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  Similarly, the Board has weighed a single report on 
the veteran's unemployability against the over-all medical 
evidence of record and finds that a current 30 percent 
disability rating is warranted, but no more. 

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 
(VCAA), which, among other things, redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The law also eliminated the concept of well-groundedness and 
is applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. § 5103A 
(West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits."  See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the issue decided in this decision.  
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  Further, it appears 
that all medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
treatment records.  Moreover, the veteran underwent two VA 
examinations specifically to address the issue on appeal.  
As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied.


ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for PTSD for the period prior to May 2001 is denied.

The claim for entitlement to an evaluation in excess of 30 
percent for PTSD for the period since May 2001 is denied.


REMAND

With respect to the remaining issue of a total disability 
rating listed on the title page, as indicated in the 
INTRODUCTION, the Board finds that the veteran filed a 
timely notice of disagreement to the October 2001 rating 
decision but the RO has not yet issued a statement of the 
case (SOC) on this issue.  The Veterans Claims Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
yet issued a SOC addressing the issue, the Board should 
remand the issue to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, while 
the case is on remand status, the veteran is free to submit 
additional evidence and argument.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should issue a statement of 
the case on the issue outlined above to 
the veteran and his representative. 

3.  The veteran is informed that the 
issue will be returned to the Board 
following the issuance of the statement 
of the case only if they are perfected 
by the filing of a timely and adequate 
substantive appeal.

If a timely substantive appeal is filed as to the issue, the 
case should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 



